UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-2242



JOHN T. COPLEY; BANKRUPTCY ESTATE OF JOHN T.
COPLEY,

                                          Plaintiffs - Appellants,

          versus


JANET SMITH HOLBROOK, in her individual and
official capacity; INDEMNITY INSURANCE COMPANY
OF NORTH AMERICA; DAVID KONRAD; HUDDLESTON,
BOLEN, BEATTY, PORTER & COPEN, LLP,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Southern
District of West Virginia, at Huntington. Joseph Robert Goodwin,
District Judge. (CA-01-782-3)


Submitted:   February 20, 2003         Decided:     February 26, 2003


Before LUTTIG, MOTZ, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John T. Copley, Appellant Pro Se. Herbert Joseph Stapleton, III,
HUDDLESTON, BOLEN, BEATTY, PORTER & COPEN, Huntington, West
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     John    T.     Copley   appeals   from   the   district   court’s    order

accepting     the    recommendation     of    the   magistrtate   judge    and

dismissing his action in which he sought recovery of damages from

the former trustee of his bankruptcy estate, counsel for the

trustee, and the trustee’s bonding company.            We have reviewed the

record and the opinion of the district court and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court.   See Copley v. Holbrook, No. CA-01-782-3 (S.D.W. Va. Sept.

26, 2002).    We deny Copley’s motions to supplement the record and

for correction of the bankruptcy court’s docket sheet and dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                                    AFFIRMED




                                        2